Annual report on human rights (2008) - EU policies in favour of human rights defenders - Trade in goods used for torture - (debate)
The next item is the joint debate on:
the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy: Annual report on human rights (2008),
the report by Mrs Hautala, on behalf of the Committee on Foreign Affairs, on EU policies in favour of human rights defenders [2009/2199 (INI)],
the oral question to the Council by Mr Albertini, on behalf of the Committee on Foreign Affairs, and Mr Moreira, on behalf of the Committee on International Trade on the implementation of Council Regulation (EC) No 1236/2005 - B7-0303/2010), and
the oral question to the Commission by Mr Albertini, on behalf of the Committee on Foreign Affairs, and Mr Moreira, on behalf of the Committee on International Trade on the implementation of Council Regulation (EC) No 1236/2005 - B7-0304/2010).
rapporteur. - (FI) Mr President, I would like to say how pleased I am with this debate, in which we can discuss the European Union's human rights strategy in depth. I am very glad that Baroness Ashton is here and taking part in the discussion and is presenting her annual report.
Before that, I wish to present the report by the Committee on Foreign Affairs, whose purpose it is to improve the protection of human rights defenders. Every day, we here in Parliament receive petitions from around the world regarding how we might protect people who often put their own lives at risk because they are speaking up for human rights. The petitions come from all continents. Often, we cannot even precisely tell who the human rights defender is, and it is important that we accept that there are very many types: journalists, lawyers, ordinary brave women and men, who set aside their own interests and stand up for human rights - more often than not, the human rights of others.
It was a real privilege for me to draft the Committee's initiative report, because first of all, the protection of human rights defenders is a very key component of human rights policy. There is no human rights policy without human rights defenders.
Secondly, I am sure that the European Union can do a lot more than it does now. Parliament, the High Representative, the new European External Action Service, all of us can work together more effectively and exchange information between us. The European Union can also cooperate more effectively and closely with other international actors. By this, I am referring to the Council of Europe and the UN, for example, and, obviously, the countless NGOs with which we are continuously in contact.
It also has to be said that the Treaty of Lisbon means that this new situation will provide us with more opportunities and impose on us new obligations to work harder to ensure that human rights are stood up for all over the world. This report proposes a few ideas. They are not all new, but I want to point out that some excellent ideas have been put forward that have not, however, been properly put into practice as yet.
For example, when the Czech Republic held the presidency of the Union, the idea was proposed that we could support the establishment of the Shelter Cities network. I believe that this is a way in which we can really help human rights defenders in extreme situations. When I was drafting this report, I realised that the idea had prompted a major response among various NGOs. Some are already now engaged in shelter city work. I believe, however, that the European Union should look a lot more closely at this and invest a lot more in it.
Secondly, I would like to stress the importance of human rights defenders in serious situations being able to get out of a country quickly. Although our human rights people in the Member States and our foreign affairs ministries are very willing to help, they always have to speak to the Ministry of Internal Affairs, or its equivalent. I hope that this report will bring about a situation where the Member States that hold the powers of decision regarding visas will give greater consideration to adopting more flexible and speedier practices relating to the issuing of visas.
Thirdly, the report proposes that the European Parliament, the forthcoming European External Action Service and the EU missions abroad should have liaison officers responsible for the protection of human rights defenders. To underline the importance of this, the report also suggests that the High Representative, the Commissioners in Charge of External Relations, and the Special Representatives should do everything they can on their travels to meet human rights defenders. The purpose of all this is that we should really endeavour to redeem the promises and obligations which we are already bound by under the EU guidelines on human rights defenders.
Mr President, ladies and gentlemen, Article 5 of the Universal Declaration of Human Rights states: 'No one shall be subjected to torture or to cruel, inhuman or degrading treatment or punishment'. The prohibition applies in all situations and is an overriding rule of international law and, as such, applies to all states. Not only does the Universal Declaration of Human Rights impose this protection of human rights against torture but so do the United Nations Convention and the European Convention.
The European Union and its Member States take these obligations very seriously. Considering also that we celebrated the International Day against Torture last week, we believe that combating torture constitutes an absolute priority for the European Union. To respect these extremely important legal and moral obligations, we therefore need to impose a close control on the trade in equipment designed to inflict torture or other inhumane or degrading treatment or punishment.
The moment when the regulation was adopted represented a great step forward, as was also confirmed by the Special Rapporteur of the United Nations on torture. This regulation also serves as a model in terms of international legislation on the subject. The application of this regulation has not, unfortunately, been as exemplary as its adoption: only seven Member States have submitted one or more of the annual public reports laid down in Article 13 of the regulation, containing detailed information on authorisations granted for the import and export of goods that could be used for torture. These reports constitute an essential element for assessing full compliance with the regulation.
Numerous questions are raised over the final use and destination of the goods when we analyse the authorisations granted. Authorities with responsibility for authorising exports must therefore carry out a more detailed political assessment before proceeding. Neither have many Member States communicated information relating to penalties applicable for infringing the provisions of the Council Regulation, as required in Article 17 of the regulation.
Nearly five years after the adoption of the regulation, the list of goods identified in the Annexes to the regulation must be updated. Man can be very cruel and sometimes it seems that the human imagination for ways of inflicting suffering on others is unlimited. It is therefore of fundamental importance to keep pace with technological developments in this cheerless arena.
For all these reasons, the time has come to table the question to the European Parliament and to call on the European Union and its Member States to show that they are able to keep their promises. As members of the European Parliament, it is our duty, by democratic mandate, to ensure that the institutions work responsibly. This is the reason why we want detailed information on what has been done so far to comply fully with the regulation and also on measures that will enable the situation to be improved in the future.
We welcome, as a first step, the decision of the Committee supervising the application of this regulation at the end of this month. Lest we forget, Council Regulation (EC) No 1236/2005 is not merely fine words but a fundamental and essential instrument that must now be applied in full.
Baroness Ashton, ladies and gentlemen, on behalf of Parliament's Committee on International Trade, I have the task of justifying the oral question we are asking jointly with the Committee on Foreign Affairs on the implementation of the regulation that prohibits or controls international trade in goods or instruments that are designed to be, or could be, used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment.
In fact, in 2001, responding to concerns raised by governments and non-governmental organisations about the use of police and security equipment for torture, Parliament adopted a resolution urging the Commission to submit a proposal for European legislation regulating the trade in such items.
The Commission submitted its proposal the following year, and it was adopted in 2005 as Regulation (EC) No 1236/2005 of 27 June that year. The regulation introduces binding control for the first time on various types of equipment commonly used in serious violations of human rights but which have not been included on lists of Member States' dual-use military equipment or strategic exports.
It prohibits the export and import of products intended for that purpose that can only have that use and requires authorisations for the export and import of products that can have that use. The regulation requires Member States to provide information and produce reports on the application of its rules. As has been said, the 2005 regulation represents a notable advance in the defence of the most essential human rights, namely, the rights to life and to integrity of the person, which lie at the heart of the Charter of Fundamental Rights of the European Union as well as international human rights instruments and conventions, including those of the United Nations and the Council of Europe.
The regulation's entry into force was applauded by human rights organisations and, as has already been mentioned, the United Nations Special Rapporteur on torture welcomed the regulation as an important turning point in the fight against torture and a model to be followed by countries in other regions.
However, ladies and gentlemen, what use is a regulation of this kind if it is not properly implemented? Moreover, how can we even find out whether it is being properly implemented if the Member States, which are responsible for implementing it, do not report their results, as required by the regulation?
In fact, it is deeply frustrating to learn that only seven countries have provided information on their decisions to grant authorisations for the items covered, and even some of the reports contain insufficient information to allow the situation to be properly analysed. We cannot go on accepting that EU Member States continue to consent or turn a blind eye to the manufacture of, and international trade in, items prohibited or controlled by the regulation.
First of all, the Member States must be explicitly urged to fully comply with their obligations, as laid down in the regulation, and to present annual public activity reports promptly, in which they provide detailed information allowing for appropriate public scrutiny. These reports must include the following details as the bare minimum: the number of applications for export or import authorisations received, the items included and the destination countries for each application, as well as the decisions made in each case, or a report of non-activity if that is the case.
It would also be interesting to know more about what measures have been taken or are laid down for breaches of the regulation by commercial operators, because if there is no suitable punishment, there will obviously be non-compliance with the regulation. Lastly, there are grounds for updating and introducing more regular procedures for reviewing the regulation itself and its annexes in particular.
Ladies and gentlemen, this regulation is proof that the protection of human rights may require the prohibition or restriction of trade in certain products. Free trade is certainly not acceptable for instruments of death or torture. We must therefore seriously put this regulation into practice so that it can be the model that it was intended to be for the Union and also for other countries outside the European Union.
Vice-President of the Commission/High Representative. - Mr President, I am extremely pleased to have the opportunity to discuss human rights in this House. On many occasions, the House has stated its commitment to this subject. It is a commitment that I fully share.
For the European Union, human rights matter. They are at the core of our identity and they are at the heart of what we do around the world. Our own history of entrenching human rights, democracy and the rule of law across 27 Member States is a success story and acts as a source of inspiration to others. So it is logical that we have developed a strong set of mechanisms for promoting these values in different contexts - as the report on human rights and democracy in the world sets out.
To give just one example, over the last 18 months, we have provided EUR 235 million in funding for 900 NGO projects in 100 countries. This work is extremely important and it must continue.
But we are not the only actor and ours is not the only economic and political success story. Therefore, as the world changes, we also need to make sure that we ask ourselves what we could do better.
While human rights are universal, a 'one size fits all' approach does not work. That does not mean we should change the message on the importance of human rights, but there is room to be smarter in how we deliver it. We will make most progress if we approach the human rights agenda in a focused and realistic way. We need to target our efforts, tackling each case based on a detailed understanding of the country at hand.
We also need a sharper focus on results. Previous resolutions of this House have called for more information to better assess the effectiveness of our policies. I share your concern. We must judge our efforts by outcomes, even if our contributions to improving human rights situations are an investment over the long term.
The work of the Human Rights Subcommittee and its Chair, Mrs Hautala, on human rights defenders is an extremely good example of this and I very much welcome the report and its findings and pay tribute to those who have worked so hard on it.
Let me address some specific aspects by making clear that I will continue to meet civil society actors and human rights defenders, both in Brussels and abroad, as I have done in Gaza, in China and, most recently, in Brussels. I expect colleagues in delegations and here in Brussels to do the same.
A good example of being smart and well-organised has been our work on promoting the ratification of the Rome Statute in the run up to the Kampala conference this year. We have worked with specific countries, offering EU support, at delegation and headquarters levels, working with Member States and the EU Presidency.
To name just one success story, when I visited the Seychelles last month, I discussed a range of issues on which they and the EU could strengthen our cooperation, with piracy as a top priority. I also raised the ICC and encouraged the President, Mr Michel, to submit the ratification bill to Parliament. Upon my return to Brussels, I was pleased to receive a letter confirming that the government has now launched this process.
Looking ahead, I want to see what more we can do to support the abolition of the death penalty worldwide. I want to assure this House that work on abolishing the death penalty is a personal priority for me. I will see to it that work advances, both bilaterally and in multilateral fora, beginning with the United Nations in September.
As this House knows, the promise of the Lisbon Treaty is a more coherent, more consistent and hence more effective EU foreign policy. This is also a chance for our work on human rights, democracy and the rule of law. These will run like a silver thread through everything that we do externally. The External Action Service, once in place, will give us the chance to realise our potential and strengthen our ability to speak with one voice. With its integrated structure, the new Service should help to ensure that human rights issues are reflected in all areas of our external action, including CSDP, development and trade.
In this respect, let me refer to the oral question on trade in goods used for torture. The EU takes its commitment to the fight against torture very seriously. Any shortcomings in the implementation of Regulation (EC) No 1236/2005 must - and will - be addressed. In that spirit, we have invited Amnesty International and the Omega Research Foundation to present their findings to a meeting later this month of the Regulatory Committee with our Member States.
On human rights, as in other areas, we have to pull together. We need the continued commitment of Member States, of this House and of the other EU institutions. We need to review the work we do regularly and to make sure that we get the best use of all available instruments - from human rights dialogues to EU guidelines, from the European Instrument for Democracy and Human Rights to our bilateral assistance and our actions in multilateral fora.
Revisiting our overall EU human rights strategy could be a useful exercise, and I intend to launch a consultation process to inform the development of a new human rights strategy this year.
Honourable Members, dear friends, Eleanor Roosevelt used to say, 'It is better to light a candle than curse the darkness'. This is valid for our human rights policy too. In the European Union, we have many tools to help make the world a better place. We need to mobilise and connect them better. That is what I want to do, maximising the potential of the new Lisbon set-up and continuing to count on your vital support.
on behalf of the PPE Group. - Mr President, as shadow rapporteur on behalf of the PPE Group, and also as my group's coordinator for the Subcommittee on Human Rights, first of all, I would like to thank Ms Hautala for her great work on this report. As the votes in the Human Rights Subcommittee showed in April, the report enjoys great support across different groups, as the issue of protection of human rights remains of joint interest to us all. We reached good compromises, taking into account the different points of view.
The EU has already worked out mechanisms and tools of great value so, as I have already emphasised in previous discussions, we have to make sure that we achieve better implementation of the existing guidelines, with the evaluation of existing policies developing more effective protection.
Finally, I strongly encourage Member States to show stronger political will to support the action of human rights defenders, as the report highlights. With the Lisbon Treaty in place, it is important that the protection and security of human rights defenders be made a priority issue in the EU's relationship with third countries and integrated at all levels of the Union's foreign policy, in order to increase the coherence, effectiveness and credibility of the EU's support for human rights.
Mr President, the European Union gives a great deal of hope to the countries that surround us because it continues to embody human rights. However, too often this hope is disappointed because few concrete results back up our noble speeches. We know that human rights are not imposed by force and that it is only gradually and through consistent policies that rely on civil societies and on emerging democratic forces that we can change human rights in the world, in particular, when political regimes are corrupt or dictatorial.
Europe has acquired a wonderful instrument, namely the electoral observation instrument under the Office for Democratic Institutions and Human Rights. However, what those of us who participate in electoral observations notice is that in too many cases, elections are declared to be largely flawed or fraudulent, without this necessarily leading to a coordinated and audible reaction on the part of the Council or in European policies.
Finally, when politicians commit fraud, they lie low following the post election period and suppress the population quite severely. That eventually passes and, rather paradoxically, in time we end up legitimising through weariness regimes that are corrupt, which is actually a perverse effect of our instruments.
So, Madam High Representative, I repeat that we support this instrument, but do you intend to have a response strategy that is slightly more audible when we are actually faced with cases such as this? I did not want to quote an example, but unfortunately, there are many.
How to limit and regulate the trade in goods used for torture and inhumane punishment is a problem which causes concern in several parliamentary committees. As a liberal, I firmly believe that proper commercial and economic relations based on partnership cannot be established if human rights and freedoms are ignored.
What is the source of both these committees' concern? The list of items used for torture is not detailed. It not only needs to be updated, but a detailed list also needs to be compiled, based on clear criteria, indicating which goods should definitely be banned and whose spread must be controlled by the committees. A number of Member States have omitted to submit annual reports on how they fulfil their obligations under the regulation. Other countries have not supplied information about the enforcement of sanctions in the case of infringement of the regulation's provisions.
Even if there has been a lack of political will hitherto, there is still no excuse for failing to fulfil the obligations relating to this trade. This is why we are using the resolution which we drafted to urge the Commission to publish a detailed report on the trade in goods used for torture. The European Parliament is expecting stronger measures for controlling the production and distribution of these goods, as well as for regulating the international trade in them, which is an integral part of our commitment to respecting human rights.
Mr President, Baroness Ashton, it is the EU's stated policy to combat torture throughout the world and much is being done in this respect by implementing the EU anti-torture guidelines and the EU export ban on instruments of torture.
However, it took a report by an NGO to draw the attention of the Commission and Parliament to the loopholes in this export ban, which must be closed immediately. How can we do this? There are enough proposals in the resolution which we will be voting on tomorrow. However, it is completely incomprehensible that the resolution does not name the individual EU Member States which either have not submitted a report or have been shown to be breaching the export ban.
In her current EU human rights report, Baroness Ashton says that countries outside the EU are increasingly watching to see how the EU itself applies the standards for the protection of human rights. This is the right thing to do and it is also quite understandable. We must have a consistent and self-critical human rights policy and, if we want to remain credible, the first objective of the policy must not be to present our own region in a good light.
on behalf of the ECR Group. - Mr President, history teaches us that usually countries with the highest standards of human rights are also the most prosperous and peaceful. We should therefore be proud of what the EU has achieved in this respect, but those achievements compel us to redouble our efforts to promote human rights around the world.
We are currently faced with many egregious examples of wanton disregard of human rights. Take the case of Iran, where adulterers, homosexuals, religious minorities, political dissidents and even minors are regularly executed. Look at North Korea, where isolation means we can only surmise what horrific abuses are actually taking place there in their concentration camps, particularly for those attempting to flee that brutal Stalinist nightmare. Consider Burma, where the military junta terrorises the population, and Venezuela, whose leader Hugo Chávez has systematically stifled political dissent and closed down the media.
Closer to home, the award last year of Parliament's Sakharov Prize to Russian human rights defenders underlines our concerns about that country, where impunity still prevails, particularly in the investigation of murdered journalists. And what exactly does their army get up to in the North Caucasus? We do not really know.
Of course, human rights cannot, and must not, be the sole arbiter of the EU's relations with third countries. The People's Republic of China, for example, enjoys a growing economic and strategic relationship with the Union, but continues to brutally suppress fundamental freedoms and even censors the Internet. We have similar links to Saudi Arabia, where alcoholics are beheaded, and Pakistan, which bans the Ahmadi Muslims.
We need to be realistic about what we can actually achieve, but we should never stop trying to convince others of the virtues of our democratic values that have served us so well and are the universal sign of a civilised society. Prohibiting the trade in instruments that can be used exclusively for torture is one very useful action that the EU can take in demonstrating that we do take this issue very seriously indeed.
Mr President, human rights defenders are recognised above all by what they do. They are all those men and women who, often at great risk to their own lives, fight all across the world to implement, serve and defend all the rights established in the United Nations Universal Declaration of Human Rights and in texts which have supplemented it.
I fully identify with that sentence of the report. Yes, our notion of human rights must be that of the United Nations, meaning that we must defend a universal and indivisible notion of human rights. Universal means all across the world, and indivisible means that all human rights must be defended equally, without setting some against others, whether it is a question of civil and political rights, economic and social rights, or environmental and cultural rights.
The European Union has implemented a number of instruments in this area, and I am glad that they are examined closely in the report, including in the light of Parliament's new competences in this area. I would therefore like to thank Mrs Hautala for the quality of her report and the way she agreed to work with us.
This report is rather critical of European Union policy. We all know that, between making speeches and taking action, there is still much to be done. Too often, economic and diplomatic interests take precedence over human rights, and their defenders are the first victims of these ambiguities. European Union policy, just like that of its Member States, often varies according to circumstances. For a human rights activist like me, that remains intolerable.
With this report, we are not only condemning all forms of violence suffered by human rights defenders, but also outlining some courses of action that we must build step by step so that the European Union may strengthen its credibility without exploiting matters in any way.
Yes, Madam High Representative, we have a great deal to do in this area. That was demonstrated by the previous debate, just as it will be demonstrated by the one on Libya tomorrow afternoon, and by the policy which will be adopted on the sale of instruments of torture carried out by some European countries.
on behalf of the EFD Group. - Mr President, I have no doubt that all of us here are in favour of human rights. Indeed, many of these are rooted in the finest traditions of English laws - such as the Magna Carta of 1215, which outlawed arbitrary imprisonment, and the work of the British lawyers who wrote much of the European Convention on Human Rights after the war.
But it seems that a worthy agenda of human rights has now been hijacked by greedy lawyers and political opportunists. Over the water from the UK, here in Strasbourg, sits the European Court of Human Rights. Now its Committee of Ministers has ruled that Britain must overturn its ban on allowing prisoners to vote because it violates the human rights of prisoners.
But are human rights not meant to protect decent, law-abiding citizens, not terrorists, hijackers, murderers and law-breakers? Is it really any court's job to ask us, as politicians, to seek votes from the likes of Ian Huntley, the paedophile who murdered two little girls in Soham, in my constituency? Is it justice to seek his approval? Is it right to knock on the cell door of Rose West, a serial killer, securing her support? And what of Abu Qatada, Bin Laden's right-hand man in Europe? Who will he be voting for? Possibly the Liberal Democrats, because they support this nonsense!
Yet, seriously, these large prison populations could swing marginal votes, especially at the local level. So there should be no equivalence of rights between decent, law-abiding citizens and those of murderers and criminals. They forfeited their right to participate in the political process when they took other people's lives, other people's rights and other people's property. What about the rights of victims? What about human responsibilities rather than just rights? Like the euro, I believe the currency of human rights is rapidly being debased. We need a return to good common sense.
Mr President, as the rapporteur points out, under the terms of the United Nations Charter, every Member State has a responsibility to ensure that respect for human rights is universal. The European Convention on Human Rights, however, seems to think differently, as it bestows special rights on some at the expense of others. The special rights, for example, bestowed on travellers have meant that in the UK, in my own West Midlands constituency, local people have seen their own rights eroded.
With the protection of the convention, so-called travellers can build on land that our people have nurtured and set aside for future generations to enjoy. This is known as greenbelt land. With the protection of the convention, travellers enjoy special privileges in health care and education, services built up at great expenses by successive generations.
In my local community, citizens are mounting 24-hour vigils in wind and rain in order to ensure that travellers comply with legal obligations. They are prepared to lie down in the road at great personal risk in order to stop convoys of lorries from delivering concrete and asphalt. These are hardworking, law-abiding citizens who only want to protect their own rights and those of their families. Thanks to the convention, we now have to fight for those rights in the fields and lanes of rural England.
I agree with the rapporteur. We must pay tribute to the defenders of human rights wherever they may be, in Iran, in Gaza, in Cyprus - or, thanks to the convention, in the English countryside. This may seem trivial when compared to the plight of so many people in the world, but the point I am trying to make is that human rights are in danger everywhere; rights that were so hard fought in our own land are as precious to us as they are to anyone else.
(PL) Mr President, the European Parliament, and we as Members, place great importance on human rights and the need to uphold them. This is also an important component of international policy, especially now with the new competences and provisions of the Treaty of Lisbon. The reports which the rapporteurs have presented are important documents. However, it is not possible to comment on them all in a short speech. We have many partners in the Union, the Council of Europe and the UN, and among those who campaign for and defend human rights.
I would like, firstly, to welcome the fact that dialogue is being conducted in the area of human rights. It does not always bring rapid and good results. This is particularly true if we are talking about neighbourhood policy or the countries of the Eastern Partnership. In my opinion, and this appeal is also directed to Mrs Ashton and Mr Füle, we should create as many incentives and measures for promoting human rights as possible.
I agree with what the High Representative has said, that we should be smarter in how we deliver our message, and all breaches of human rights should meet with a reaction, be it political or also economic. We should support the defenders of human rights. That, among other things, was in Mrs Hautala's report. I would like to express the hope that the Sakharov Prize, which is awarded to human rights defenders by the European Parliament, will result in their being supported by all the institutions of the European Union, so that much better use can be made of this network of prize winners. An EU-Russia Summit was held recently. At the same time, demonstrators in Russia - in Saint Petersburg and Moscow - protested against violation of the right to assembly. There was no reaction from the Union during the demonstrations, and among those who appealed to us about this was a Sakharov laureate.
We are setting up the new External Action Service. At the very outset, let us include in its remit everything which concerns human rights. This will certainly help us to make much better use of all the instruments which the European Union can bring to bear on this matter.
(IT) Mr President, ladies and gentlemen, Vice-President Ashton, the defenders of human rights play a crucial role throughout the world, often putting their lives on the line. Respect for human rights is one of the basic values of the European Union and has always underpinned its construction. This is why it is now important to keep focusing attention on compliance with these rights as a whole.
The work done in Parliament on this subject is crucial in ensuring this and I therefore thank the rapporteur Mrs Hautala for her excellent report to which the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament made a crucial and constructive contribution. We must, in fact, seek to look beyond. I believe the time has come to take clear responsibility, in other words, to begin to treat respect for human rights as a complex phenomenon; we must now seek to achieve a higher and more comprehensive acceptance of these rights. I am firmly convinced, Mr President, that fundamental rights should include the right of equal access to natural resources, to water and also to food, the right to health care, the right to education and the right of access to information.
With the entry into force of the Treaty of Lisbon, I also feel we are bound to make the most of the new External Action Service by making sure it encompasses organisations and figures distinguished by their respect for human rights. This morning, in fact, Mrs Ashton mentioned the Russian Federation and our dealings with the Federation in this context. Such challenges, which we face a daily basis, are often underestimated. The European Union can and must continue to play a leading role on the international stage in taking up such challenges.
(ET) I would also like to begin with a word of thanks to Baroness Ashton, who has been standing up for the protection of human rights, and who also took a very clear standpoint today in her introductory statement. The report drafted by our fellow Member, Heidi Hautala, has drawn attention to a very important aspect. The report notes that trade agreements which contain clauses on human rights would give the European Union the opportunity to demand respect for human rights as a condition for trade.
In order to ensure that the area of human rights does not just remain empty rhetoric, the European Union must significantly increase the coherence of its policies and also help the Member States to coordinate their own policies in relation to third countries. We need to take advantage of the economic and trade levers that we can operate, making use of conditionality, to improve the global human rights situation. Non-harmonised policies allow countries which do not respect human rights, through bilateral relations with individual Member States, to act in their own interests - regardless of the supranational commitment to the protection of human rights - and to undermine our joint efforts.
No special national economic interest can be more important than the values which the European Union as a whole represents. I would therefore ask the High Representative, now and in the future, to provide Parliament with a summary of what kinds of steps she envisages for the respective policies of the European Union Member States ...
(The President cut off the speaker)
(PL) Mrs Ashton, smart delivery of our message - which is how you put it - does not mean having double standards.
It is disturbing - and I am referring here to the European Union, but perhaps not so much to the European Parliament as to the Council and the Commission - that we often treat the same problems in different ways. When human rights are violated in countries which are less interesting to the largest EU Member States from a business or economic point of view, human rights in these countries are an absolute priority for us. However, when human rights are violated in countries which are interesting from the point of view of big business and industry in the largest countries of the Union, then, suddenly, the Union's voice becomes much quieter and much less clear. These are double standards which should be completely avoided.
(The President cut off the speaker)
Mr President, let me first emphasise that the report on human rights and democracy in the world is very important and long awaited. It covers the most important human rights issues. However, the major problem remains that the report merely describes the actions of the EU. The European Parliament has more than once expressed a recommendation that the Council should develop indicators and clear benchmarks, which has been mentioned by the Vice-President of the Commission in order to measure the effectiveness of the European Union's human rights policies.
Another issue I would like to mention today is the European Parliament's access to Council and Commission information and relevant documents, which has been limited so far, and, despite several recommendations by Parliament on this issue, the situation has not improved. Let me take as an example human rights dialogues which are carried with the authorities of the relevant countries. Recently, the Council held a round of human rights talks with Russia. We are well aware of the situation of human rights in Russia: the continued killing of journalists, the climate of lawlessness, governmental toughness in dealing with the so-called terrorists in North Caucasus and so on, but what we would like to know is: what was the reaction of the Russians who were present at the human rights dialogue, and are they going to take any action on this? I know my time has finished, but just let me say that I fully understand that human rights fall under the common foreign and security policy but, nevertheless, human rights issues cannot be top secret ...
(The President cut off the speaker)
Mr President, first can I pay tribute to my friend and colleague, Mrs Hautala, for her report on human rights defenders and also for the excellent way she chairs our human rights subcommittee.
I also want to welcome in this debate the annual human rights report and the painstaking work that is carried out at different levels in good faith for this European Union to honour our human rights obligations.
I welcome the growing number and importance of our human rights dialogues with third countries reflected in the report, but the dialogues, like the report itself, cannot be an end in themselves.
That is why I want to acknowledge the discussions that High Representative Ashton is having with us about how human rights are integrated and mainstreamed to the new external action service. It will be a crucial test of whether we mean what we say.
I want to place on record that we are discussing ideas such as maintaining a horizontal human rights directorate, vesting human rights responsibility at Assistant Secretary-General level as well as maintaining human rights desks in each geographic directorate and in every EU delegation worldwide.
Some of these may be contained in the legal decision and declaration, others may come later, and I do not want to contribute towards any further delay, but, as this Parliament learnt when it wound up its human rights subcommittee only to have to reappoint it, mainstreaming human rights is more easily said than done.
So, when the High Representative commits herself to mainstreaming human rights, I am absolutely sure her commitment is sincere, but in calling it a silver thread running through her new service, this Parliament wants to work with her to ensure it is a thread which does not work loose or get hidden inside the hem.
Mr President, I would also like to pay tribute to the colleagues we work on human rights with. It is a really pleasant collaboration on such an important topic.
There can hardly be a more urgent moment to address Europe's responsibility when it comes to human rights in the world. I just want to stress that we, as Members of the European Parliament from all political groups, have just launched a written declaration on behalf of the European people to support the Iranian people and their call for human rights. We have just met with Nazanin Afshin-Jam, who is a human rights leader who focuses on ending child executions. This is just one reminder of the brutal things people do to each other and the practices we really have to stop.
The External Action Service will lead to a more effective and coordinated European foreign policy, and human rights deserve ongoing attention in an integrated, comprehensive manner. Unfortunately, we have a sad competition of geographical areas where human rights violations take place, as well as horizontal issues - such as women's rights and freedom of expression - that need attention because they are being violated.
Iran's regime serves as an example of all these violations. Iran is on our political agendas but the international community is mainly preoccupied with the nuclear challenge. As challenging as this is, we cannot allow this to be a zero-sum game versus human rights. Sanctions will be imposed by the UN and the European Union but I am not necessarily optimistic about the concrete results that these will render. Empowering the population and standing up for their rights as autonomously legitimate may also render bottom-up reforms. Domestic opposition thus far seems to move the Iranian regime more than international sanctions, so this is a clear indicator.
This week, it has been one year since the presidential elections took place in Iran, and they mark the beginning of a renewed and brutal crack down by the regime against its own people. Over the past year, the regime has cut off the minimal freedoms that the population still had and has virtually silenced the opposition. Many have fled and they could have an opportunity if they could be taken into Europe as human rights defenders and dissidents. They could be considered an asset in developing our policies and should not just be seen as a threat or a burden. So I would like to encourage you, High Representative ...
(The President cut off the speaker)
(PL) I am very glad that Mrs Ashton has stayed in the Chamber, and that she is with us, because I regard this as an expression of interest in human rights issues. It is true that we differ in Europe on geopolitical, social and political matters, but on questions of human rights, we should speak with one voice, despite the differences which result from our nationality or party affiliation. This is something that should unite us.
However, it is somewhat bizarre that we are not able to defend or protect even those to whom we award prizes. The winner of the Sakharov Prize in 2006 - Alexander Milinkiewicz - is today attacked and repressed in his country. The winners of the Sakharov Prize from last year - Oleg Orlov and Lyudmila Alexeyeva - are also attacked and repressed by the authorities in their country.
I appeal to Mrs Ashton and to us all, but principally to Mrs Ashton, to defend all human rights defenders and, in particular, those whom we have honoured with our prizes.
(PL) We often promote the defence of human rights, because we consider them to be universal and something to which all people are entitled. By the same token, we cannot stop promoting human rights around the world. We should, however, remember that in calling for action on behalf of human rights in countries where they are violated, we also assume a certain responsibility - a responsibility for the fate of the brave and good people whom we call human rights defenders.
Human rights defenders themselves sometimes become the victims of violations of these rights, and this happens, too, while they are carrying out their duties. Cases of this include murder, death threats, abductions, kidnappings, arbitrary arrests, detentions and torture. It is our duty to help all those who risk health, liberty and life for the defence of values which we want to make universally binding. We cannot desert these people.
We need symbolic, emotional and moral action, but also specific legal, political and diplomatic action. These matters are urgent because human rights defenders are being killed. Tomorrow, for example, we are going to discuss the death of the Congolese activist Floribert Chebeya Bahizire, who died several days ago on 2 June. This is happening before our eyes.
(ES) Mr President, in this joint debate, I am going to refer to the motion for a resolution on the trade in goods that could be used for torture, which we are going to adopt tomorrow. It is an opportunity to deepen Council Regulation (EC) No 1236/2005, and although it is an international example, we should aspire to improve both its application and its wording.
In relation to its application, we should congratulate the seven Member States that comply with the requirement to present annual reports on authorisations of these products, and the 12 Member States that introduced the corresponding criminal legislation by the required deadline. The remaining Member States should follow their example and be more transparent on this issue.
With regard to its wording, it is time to update the list of products in Annex II, the trading of which is banned, so that products with similar effects to those that are currently banned are incorporated into the list of banned products, as the Spanish Presidency is going to propose at the end of the month. This would put an end to the situation that we have now, in which it is possible to trade products with similar effects because, strictly speaking, it is legal.
It should be a symbol of the EU's international identity that no European defence or dual-use equipment can be used for actions that disrupt peace, stability or security and, above all, that they cannot be used for repressive purposes or in situations of human rights violations, and we have a good instrument for ensuring this.
(PL) Mr President, like the previous speaker, I would like to talk for a moment about the regulation on the ban on trade in goods used for torture. We can see such instruments of torture today in museums of mediaeval history. A shiver runs down your spine when you look at them, but, after all, these things are not only in the past and history, they are also in the present, because there is torture in the world today, and unfortunately, such incidents also take place in countries of the European Union. In connection with this, the problem of the ban on trade in goods used for torture is particularly important. The European Union should fight torture in every form. The ban on trade in goods used in torture should be applied as restrictively as possible.
Attempts to justify torture, for example, as a method in the fight against terrorism, are disturbing. This is definitely the wrong road, because under torture, people will confess to things they did not do, while the real perpetrator very often goes unpunished. Therefore, I would like to make an appeal and call for the regulation and the ban on torture really to be very strictly observed in the European Union.
(HU) Human rights defenders must enjoy special attention, and beyond mere attention, need our help in practical ways, to make sure that respect and attention do not come too late. I consider it important that Parliament expresses an opinion on these questions, and I congratulate Mrs Hautala on the initiative and the excellent work. Since the report sums up in detail the necessary steps, I would only like to address the question of what the European Union needs to do in order to be able to offer effective and very rapid assistance to human rights defenders who need it. It is precisely speed and effectiveness that are, in many cases, the most important, if we are to protect their personal health or even save their lives. Support for the work of human rights defenders is only one aspect of the defence of human rights. This is why it is important that when the European Foreign Service structure is fleshed out, the role of human rights be treated as important, and that a separate human rights mainstream permeate this work; this is something that the Treaty of Lisbon, as Mrs Ashton also pointed out, has made possible. Now it is your turn; it is up to you to create the practical conditions for doing so.
(PL) Mr President, when people talk about human rights, a great many fine words are usually said. It is not always like this with actions. Therefore, I would like to give my strong support to those statements and materials of Parliament which very strongly draw attention to the need in the Union for action of a pragmatic nature. It is particularly important to support human rights defenders more effectively than we have been doing. We have particular obligations to these courageous people. In relation to this, I would like to ask Mrs Ashton two specific questions, because it seems to me that this is an important matter.
Currently, work is under way in the Union on preparation of an EU visa code. It is in preparation. In relation to this, I would like to ask if the code will regulate the matter of the issue of visas for human rights defenders in situations where their life is in danger?
Representations of the Union are currently being established. Are there already liaison officers in these new representations who would be involved in ...
(The President cut off the speaker)
(PL) Allow me to begin by thanking Mrs Hautala and congratulating her on her report. I welcome, too, the words spoken in this debate by Mrs Ashton, who said that the problem of the observance of human rights is, and will continue to be, at the centre of European foreign policy.
I am troubled, however, by the passivity of our Community when these rights are actually violated, especially when this happens in countries close to home, as was the case recently, for example, in Russia, and also in recent times in Belarus. In Belarus, let me remind you, capital punishment is still in use. Political opponents are given long prison sentences, and citizens' work within society on behalf of independent non-governmental organisations results in harassment from the authorities, and this is happening despite the formal dialogue which has been in progress between the Belarusian authorities and the European Commission for over a year on precisely this subject - the observance of human rights.
Our policy - as can easily be seen - must be more effective and, in particular, Mrs Ashton must react quickly and decisively, especially when other EU institutions fail, as has happened during the current Spanish Presidency, which has unfortunately been very passive in terms of human rights.
Tomorrow, we are going to vote on the resolution on the EU-Russia Summit, and I hope the resolution will contain a stronger reference to the recent unpleasant events in Russia, while in the case of Belarus, words are now not enough. We must use the instruments given to us by the Eastern Partnership, and also others of a financial and economic nature ...
(The President cut off the speaker)
(PL) Mr President, I will begin by thanking Mrs Hautala for her report, which is both detailed and comprehensive. I agree that the position of the European Union as a protector of human rights defenders in the world is closely related to its own, internal principle of respect for human rights and fundamental freedoms. Therefore, I support what is contained in the report about appointing local liaison officers in the European missions. Furthermore, I agree with the recommendations concerning assessment of the human rights situation in third countries. A human rights assessment is essential for countries that engage in trade relations with the EU. The significance of applying sanctions to third countries which commit serious human rights violations should be treated with greater determination.
(SK) The European Union is, without doubt, a world leader in the protection of human rights, which are an integral component of democracy. However, this means that we have many commitments and many obligations towards the world.
Defenders of human rights suffer persecution, tyranny and often physical violence as well, and I am therefore pleased that Mrs Hautala has submitted the report in this form. We should have played a key role in this area following adoption of the Treaty of Lisbon, particularly through EU representatives in third countries. So far, we have completely failed to achieve this, and we should therefore employ all instruments under the new powers for monitoring the human rights situation and supporting defenders of human rights. In every country where there is an office of the Commission, qualified political representatives should be appointed whose priority agenda would be human rights and democracy. I would like to thank the rapporteur once again.
(FR) Mr President, if we want to be heard outside the European Union on the issue of respect for human rights, let us first try to be beyond reproach at home.
The European Union has decided to accede to the European Convention on Human Rights as a Union. This powerful, symbolic gesture reflects, I hope, the will of the 27 to converge even more in the area of respect for the obligations entailed by membership of the Council of Europe.
From my point of view, that implies that the 27 should commit themselves to respecting all of the rulings of the Strasbourg Court of Human Rights. Madam High Representative, would you be prepared to make all the Member States of the European Union agree to respect henceforth every ruling from the Court of Human Rights and to consult our Parliament on them? That would help put an end to the curious behaviour that entails us lecturing the rest of the world while ignoring our own responsibilities, the rest of the world being, in particular, the twenty-odd countries that are not members of the European Union ...
(The President cut off the speaker)
(FR) Mr President, I would firstly like to thank Mrs Hautala for the excellent report she has tabled. In her report, she highlights the tools that the European Union possesses to defend human rights and, in particular, one tool that seems essential to me, namely, the human rights clause that features in every trade agreement.
Today, I would like to talk about 28 June. It is the date of the ceremony which, in a few days' time, will commemorate the first anniversary of the coup d'état in Honduras, a ceremony that will take place amid the great suffering of the people of Honduras because, since the election that brought Porfirio Lobo to power, the violence has continued: violence against women, violence against human rights defenders and violence against journalists, several of whom have been killed.
Today, despite protests, the Union of South American Nations (UNASUR) is opposing the European Union and the United States, which intend to resume trade activities as if nothing had happened. I would like to call for the European Union to be vigilant and to use tools ...
(The President cut off the speaker)
Mr President, Baroness Ashton, there is an abuse of human rights in the European Union which hopefully we can do something about as it is quite specific.
I would like to draw your attention to conditions in the Greek prison of Korydallos. This is the only prison in Greece where foreign nationals are held on remand. British citizens extradited to Greece will almost inevitably find themselves in Korydallos.
My constituent, Andrew Symeou, spent 11 months in Korydallos awaiting trial. He is now on bail, but six more British citizens that I know of face extradition and almost inevitable incarceration there.
You may be aware that Korydallos is universally condemned by organisations such as Amnesty International and Fair Trials Abroad as having some of the worst conditions of any prison in the world. It is in clear breach of Article 3 of the European Convention on Human Rights.
Do you agree with me that ...
(The President cut off the speaker)
Vice-President of the Commission/High Representative of the Union for Foreign Affairs. - Mr President, for those Members who were unable to finish contributions, of course I am always pleased if Members of the European Parliament get in touch with me to raise particular issues.
I just want to say in conclusion to at least part of this that I very much welcome the chance that we have had to have this discussion. Sometimes, the important parts of our work get overtaken by the urgent and I do believe this Parliament has a critical role to play in making sure that we remain true to the founding values that are spelt out in the Treaty of Lisbon and I quote, 'respect for human dignity, freedom, democracy, equality, the rule of law and respect for human rights, including the rights of persons belonging to minorities'. Those, in a sense, are the watchwords for the External Action Service, just as they should be the watchwords for all that we do as a European Union and as Member States.
A number of honourable Members have talked about human rights defenders and the importance and significance of continuing the dialogue with them. I have already made it clear that, where we can, we are working to meet with human rights defenders everywhere that I visit in the world and indeed to invite and see human rights defenders in Brussels in my office. Recently, I met with women from Afghanistan to talk about their particular concerns. We will continue to do this. It is an integral part of how the External Action Service should operate.
I know that Mrs De Keyser cannot be here now but I do take her points very much on looking forward on electoral observation. We do need to look again at having a more coherent strategy, both in terms of the preparation for electoral missions, but also better monitoring in the follow-up to that. Her work in monitoring in Sudan very much feeds into the way in which I want to take this forward when we have the service operational, so that we get better at what we do and we use the information and knowledge more effectively.
I have also described that human rights have got to be the thread that binds us in all the relationships that we have. These are important values that need to be consistently applied to people everywhere regardless, but we need to be sure that we understand what they mean and how we should approach their implementation. It is not about special rights; it is about enabling people to be able to access the rights that they are entitled to. That sometimes means that we have to examine how best to support people. Honourable Members who, like me, have worked in the field of those with disabilities will know that actually accessing human rights for disabled people requires us to make positive changes. Sometimes, that is true in other parts of the world, and in other communities as well, but we also need that level of consistency which a number of honourable Members have paid attention to.
In the declaration on political accountability, which will be a feature of what we do as we move forward with the External Action Service, I have foreseen the strengthening of exchange of information and access to documents, which I hope will help honourable Members in some of the comments that have been made on that.
As for structures, I am in discussion on structures, but I am not going to be bound into having structures that actually prevent us from dealing with human rights as effectively as I would like. We are ensuring that human rights is a feature of all of the work of all of the delegations, but I believe it is a feature of what everybody should be doing. It is not a silver thread if we simply put it in a box called human rights and put it in a corner. Too often, that is what I see organisations doing and I will not do that with the External Action Service. It has to be a clear part of everything I do and everything that all those involved do.
Mr Zemke, I just want to pick up your point about the visa code. The Commission did indeed put forward a proposal that would do what I think you were seeking to do. Unfortunately, we have not found favour with all Member States. Any lobbying that the European Parliament is able to do on Member States would be gratefully received. We are working on a way through this but we have to get all Member States to agree to it, so I hope that you will consider that an offer to try and help us with that.
In terms of the accession to the European Convention on Human Rights, it is an important objective, very definitely within the Lisbon Treaty, and we are glad that we have the mandate to work to complete that. But it will be done in parallel with the membership of the individual Member States in terms of the obligations that we have.
Finally, thank you again for this important debate. I have particularly noted the important comments that have been made that will help me be guided for the future and I pay tribute again to the Human Rights Committee for the work that they have done.
rapporteur. - Mr President, I would like to thank everybody for this extremely interesting exchange of views which I think also laid a good foundation for the cooperation between the High Representative and our work in Parliament on human rights.
Many very important things were said. I believe first of all that, in order to be credible, we have to use the same yardstick to measure similar situations all around the world, understanding of course that the situations may have some nuances and differences, but we should not end up in a situation where we deal with human rights problems in some countries and in others we neglect them.
I also believe very much that in order to have a say on human rights in the world, we need to be able to look at problems within the EU. There are incredible prison conditions within the European Union. The example of the torture tools shows that we are far from being perfect. We are not living up to expectations and our own commitments.
I also believe that in the near future, we should have the courage to look at the contribution and involvement of some of our Member States in the CIA renditions in the fight against terrorism. I know it is a very sensitive subject, but I think we should have the courage to look at this again.
Mr Goerens aired the excellent idea that, when acceding to the European Convention on Human Rights, the 27 member governments should commit themselves to executing the judgments of the Human Rights Court. This would be the least, I think, we can do to make a positive contribution.
Lastly, I would like to say that the European Parliament has new competences. We have to use them wisely to promote human rights. Trade policy is certainly something we should look at more closely to see what we can do, so thank you, Mr Moreira, for contributing to this debate.
I have received six motions for resolutionstabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12.00.
Written statements (Rule 149)
The European Union attaches particular importance to respect for human rights, both inside and outside its borders.
The European Union's 10th annual report on human rights in the world in 2008, drafted by the Council and Commission, provides an overview of the activities carried out by European Union institutions with regard to human rights both inside and outside the EU.
I believe that the Commission and Council must make greater efforts to improve the European Union's ability to respond quickly to human rights violations in third countries. In fact, the promotion of human rights, one of the main objectives of the European Union's Common Foreign and Security Policy (CFSP), as stipulated in Article 11 of the Treaty on European Union, must be applied rigorously as part of the dialogues and relations which EU institutions conduct with any country in the world.
The Commission must encourage European Union Member States and third countries with which they are currently conducting accession negotiations to sign and ratify all the basic conventions of the United Nations and Council of Europe pertaining to human rights, along with the optional protocols annexed to them, as well as cooperate in devising international procedures and mechanisms relating to human rights.
The defence and promotion of human rights are a priority for the European Union. The situation is still far from being perfect, but the EU has not given up the fight to enforce human rights throughout the world. Belarus, Yemen, Namibia, Guatemala - the list of countries with which the EU is talking on human rights issues is, unfortunately, impressive.
The year 2007 saw establishment of the European Instrument for Democracy and Human Rights (EIDHR), which finances projects run by civil society to promote the rule of law and democracy. For example, reform of the electoral system in Chad was supported as part of the work of the EIDHR with the sum of EUR 5 million.
As can be imagined, the work of the EU in this field is most effective in relation to candidate countries for EU membership. For example, many positive changes have been recorded in Croatia and Turkey. Croatia has ratified the most important international conventions and is cooperating with the International Criminal Tribunal for the former Yugoslavia. Meanwhile, Turkey has begun to attach greater importance to fighting its own traditional problems, such as the work done by children.
These measures should not obscure the fact that even greater efforts in promoting human rights are essential. The current dramatic situation in Kyrgyzstan is sad evidence of this.
The European Union and its institutions remind us at every turn how much they care about respect for human rights throughout the world. Legislation in this area is found in all the treaties and in other strategic documents. I wholeheartedly support all the initiatives mentioned in the Hautala report. However, I would like to take this opportunity to express my unequivocal opposition to the European Parliament's lack of action on the current situation of the Polish minority in Lithuania. Firstly, there is the matter of the Chief Official Ethics Committee of Lithuania, which has launched an inquiry concerning the Lithuanian MEP, Valdemar Tomaševski, who has defended Poles living in Lithuania and called attention to the fact that Lithuania is not respecting international conventions on protection of the rights of national minorities, particularly in the area of language rights. How long is Parliament going to allow its Members to be silenced? Another matter concerns measures currently being taken by the Lithuanian Parliament in relation to a law on education which is intended to restrict the teaching of Polish in Polish schools in Lithuania. Is Parliament going to procrastinate until these schools have been closed down?
in writing. - There are many cases in which family members of human rights defenders (spouses, children, parents) face human rights violations themselves, including killings, death threats, abductions and kidnappings, arbitrary arrest, defamation, job loss, and other actions of harassment and intimidation. These actions generate a climate of terror within their community, and impede on their legitimate work. Support for their families must go beyond the delivery of visas in emergency situations. Neither the short-term nor the long-term needs of their families have been sufficiently addressed. Sometimes, the price paid by human rights defenders is very high. Detention, sometimes murder, causes pain and survival problems for them and their families. We have the duty to help them. EU policies and instruments should substantially address the hardship placed on these families in their own countries. Effective strategies should offer real support and assist these families in finding solutions to their problems, providing effective remedies, including moral support, shelter, help with their reintegration into society, job search and emergency funds. This approach will discourage the cruel measures imposed on families in order to prevent defenders from continuing their work and improve the efficiency of the human rights campaigns.
Regardless of the fact that equal rights between women and men are a question of human rights and belong to the European Union's scale of values, there is still a considerable amount of inequality in political activities and in women's everyday lives. Education has a significant influence on men's and women's opportunities and choices - it opens the door to the labour market and proves decisive in the development of incomes and careers. Regardless of the fact that almost 60% of the EU's women have gone through higher education, at the moment, they are destined to work in less highly-valued jobs and posts than men.
In the last five years, we have indeed achieved the success referred to in the area of women's and men's economic independence, and the employment rate among women has reached almost 60%. At the same time, however, there have been no improvements with regard to closing the gap between women's and men's pay. According to data from 2007, women received, on average, 17% less pay than men (in some countries, the figure was as high as 30%). 2007 was a year of economic growth. We will hear in good time how much the pay gap has widened as a result of the crisis. Given the seriousness of the situation, we have to intensify efforts in the EU, use less empty rhetoric on reducing the difference in pay between women and men, and work out effective measures to combat discrimination related to pay. I am also in favour of these being implemented in the Member States. I agree with the rapporteur's proposal to reduce the gap between women's and men's pay to a level of 0-5% by 2020. I believe that we should apply a zero tolerance approach in Europe to the gap between women's and men's pay.
Human rights defenders throughout the world play a fundamental role in protecting and supporting fundamental rights by involvement on a daily basis, often at the risk of their own lives.
Supporting human rights defenders has, for a long time, been an element of EU policy on human rights in external relations. This matter has now taken on greater significance, in the light of Articles 3 and 21 of the Treaty of Lisbon, which includes promotion and protection of human rights as a central feature of the EU's external action. In this context, promoting human rights as a fundamental value and as a goal of the Union's foreign policy must be a priority. The structure and human resources of the European External Action Service, which is currently being established, should adequately reflect the needs of monitoring, promoting and supporting measures for the protection of human rights.
I think a very significant element of EU strategy on this matter is the support, protection and security of human rights defenders. These areas should be treated as priorities in the EU's relations with third countries and should feature at all levels and in all instruments of the Union's foreign policy, to increase the effectiveness and credibility of EU action on this matter. Therefore, I would like to ask the High Representative of the Union for Foreign Affairs and Security Policy to ensure the effective inclusion of a human rights clause in international agreements and partnerships and to establish a genuine mechanism for enforcing this clause.
Human rights violations are, regrettably, a constant around the world. It is therefore crucial to raise the level of protection that human rights defenders must enjoy and to enhance their working conditions so that they can achieve the desired results. These international agents to whom I am referring strive to protect human beings against any kind of abuse to which they may be subject on a daily basis. They risk their own lives and give shape to the initiatives and legislation that we produce here.
Since the work they do does not stop at the territorial and geographical borders of the Union but extends throughout the whole world, we should take note of the decisive role that the creation of the European External Action Service and its 'central contact point' can play in enhancing protection for these people. I therefore believe that the creation of incisive measures like those proposed here can lead to a real, positive interaction between dialogues and horizontal and transnational policies, effectively contributing to the pioneering and ever realistic vision that has inspired the European Union's actions in the field of human rights.